Citation Nr: 1758072	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative disc disease of the lumbar spine and lumbosacral strain.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected diabetes mellitus and posttraumatic stress disorder.

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to a separate disability evaluation for a traumatic brain injury (TBI) currently evaluated as 100 percent disabling with service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

In an April 2009 rating decision, the RO denied service connection for hypertension.  In a November 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  The rating decision also denied service connection for left and right knee disabilities.  A July 2016 rating decision denied entitlement to service connection for degenerative arthritis of the cervical spine, as well as a separate disability evaluation for TBI.  

The Board remanded these claims in April 2015 and May 2017 to allow for the scheduling of a hearing before the Board.  The action specified in the April 2015 and May 2017 Remands completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The Veteran testified before the undersigned Veterans' Law Judge at an August 2017 Travel Board hearing, and a transcript of that hearing is of record.  

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine, a bilateral knee disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1979 RO decision denied entitlement to service connection for degenerative disc disease of the lumbar spine and lumbosacral strain; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the May 1979 RO decision is new and material, and the Veteran's claim is reopened.

3.  The Veteran's degenerative disc disease of the cervical spine with radiculopathy did not have onset in service and was not caused by or related to his active military service.  

4.  It is impossible to distinguish between the effects of the Veteran's service connected PTSD and his service connected TBI.


CONCLUSIONS OF LAW

1.  The May 1979 RO decision that denied entitlement to service connection for degenerative disc disease of the lumbar spine and lumbosacral strain is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received since the May 1979 RO decision, and the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine and lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).  

4.  The criteria for entitlement to a separate disability evaluation for a traumatic brain injury (TBI) currently evaluated as 100 percent disabling with service connected posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.14, 4.25, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's original claim for entitlement to service connection for degenerative disc disease of the lumbar spine and lumbar strain was denied in a May 1979 RO decision; the Veteran did not appeal.  In August 2009, the Veteran filed a new claim.  The RO denied the Veteran's claim, finding that no new and material evidence had been presented.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans' Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.   

The Ro denied the appellant's prior claim because there was no evidence that the Veteran's degenerative joint disease of the lumbar spine and lumbosacral strain had onset in service or was caused or aggravated by the Veteran's active military service.  

In January 2016, the Veteran has submitted a letter from a Dr. A.S., who opined that the Veteran's back condition was incurred during his military service.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for degenerative joint disease of the lumbar spine and lumbosacral strain is addressed in the Remand section below. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran in this case is seeking entitlement to service connection for a cervical spine disability, which he alleges was caused by jumping out of helicopters in service, as well as driving over mines which jolted the vehicles he was in.  

The Veteran's service treatment records are negative for any injury to the neck or cervical spine or for any complaints of neck pain.  No disability of the neck or cervical spine was noted at separation from service or within one year after separation from service.  

In June 2016, the Veteran was afforded a VA examination of his cervical spine.  The examiner opined that it is less likely than not that the Veteran's cervical spine disability is consistent with the circumstances, conditions, and hardships of service.  The examiner noted the absence of any documented injury to the neck or spine in service or any complaints of neck problems.  The examiner further explained that post-service, the Veteran worked doing construction and operating heavy equipment, which is hard labor on the spine.  The examiner concluded that the Veteran's current cervical spine condition is more likely caused by his post-service career.  

The Veteran has not submitted any medical evidence that contradicts the VA examiner's findings.  While the Veteran may sincerely believe that his current cervical spine disability is due to an injury in military service, rather than his post-service employment, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  While the Veteran is certainly competent to describe the circumstances of his service that he believes caused a neck injury, the question of whether those in service events caused his current cervical spine degenerative disc disease many years later is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the VA medical opinion and the contemporaneous medical evidence.  

Based on the above evidence, entitlement to service connection for a cervical spine disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Separate Evaluations for PTSD and TBI

The Veteran is also seeking a separate disability evaluation for his service connected TBI, which is currently evaluated as 100 percent disabling concurrently with his service connected PTSD under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2017).  

Residuals of TBI are normally rated under Diagnostic Code 8045.  There are three main areas of dysfunction listed that may result from TBI and effect an individual's functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  Emotional/behavioral dysfunction is to be evaluated under § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional or behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  Physical (including neurological) dysfunction is to be evaluated under an appropriate diagnostic code.  Id.  However, Note (1) to Diagnostic Code 8045 acknowledges that "[t]here may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition."  Id.

In this case, a June 2016 VA examination found that the Veteran had a history of mild concussions in service, but also noted that the Veteran has a history of PTSD that presents with similar emotional/behavioral and cognitive symptoms.  The examiner concluded that it is impossible to determine which of the Veteran's symptoms are due to his service connected PTSD and which are due to his TBI without resorting to speculation, but noted that the Veteran's medical records are negative for any treatment for post-concussive symptoms since the reported incidents and show that the Veteran's reported history of head injury did not require any further evaluation after service, suggesting that the Veteran's current symptoms are more likely than not due to his PTSD, rather than a remote head injury in service.  

The Veteran has submitted no medical evidence contradicting the VA examiner's assessment that it is not possible to clearly separate the manifestations of his TBI from his PTSD.  Accordingly, the Board concludes that the RO did not err in assigning a single combined evaluation for these two disabilities.  To do otherwise would be to allow the Veteran to be compensated twice for the same symptoms.  The Board also finds that the RO did not err in concluding that the General Rating Formula for Mental Disorders was the diagnostic criteria that allowed a better assessment of overall impaired functioning due to both conditions, as the Veteran is currently awarded a total (100 percent) disability evaluation for his PTSD and TBI under the General Rating Formula for Mental Disorders.  This is the maximum schedular evaluation; it is not possible to assign a higher disability evaluation under any diagnostic code.  Indeed, the Board notes that it is not possible to be more than 100 percent disabled under the rating schedule.  

The Board also notes that to the extent that the Veteran has any physical manifestations of TBI, which would not be compensated under the General Rating Formula for Mental Disorder, he has been granted service connection for migraine headaches.  The June 2016 VA examination did not identify any physical dysfunction secondary to the Veteran's mild TBI that would warrant the assignment of any additional disability evaluations under a separate diagnostic code.  

The Board has reviewed the Veteran's lay statements concerning his objections to his current TBI rating and observes that not only are the Veteran's descriptions of the severity of his TBI highly inconsistent with the objective medical evidence, but he also appears to attribute numerous other medical conditions to his TBI without providing any medical evidence of a relationship.  As the Board has previously noted, the Veteran is a layman, not a medical expert.  

While the Veteran is certainly competent to describe the observable symptoms of his many disabilities, the Board finds that the questions of which symptoms are due to which of the Veteran's many health problems and how his various medical conditions relate to each other (if at all) are too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion is not competent evidence and is entitled to low probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For all the above reasons, the Board finds that entitlement to a separate disability evaluation for the Veteran's TBI must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been received, to this extent only, the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine and lumbosacral strain is reopened.

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to a separate disability evaluation for a traumatic brain injury (TBI) currently evaluated as 100 percent disabling with service connected posttraumatic stress disorder (PTSD) is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a lumbar spine disability and left and right knee disabilities, as well as entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected diabetes mellitus and posttraumatic stress disorder.  Unfortunately, further development is required before these issues can be adjudicated.

The Veteran has contended that his lumbar spine disability is due to an injury in service.  In support of his claim, his endocrinologist, Dr. A.S., submitted a medical opinion in January 2010 stating that the Veteran's "military and combat experience of recurrent trauma have contributed to his knee and back problems."  In a January 2016 letter, he stated that the Veteran's "back condition, is, as likely as not, related to recurrent trauma from jumping from helicopters and blast injuries while in Vietnam."  However, Dr. A.S. failed to provide any rationale for these conclusion, and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, there is no evidence that Dr. A.S. reviewed the Veteran's claims folder or was aware of the Veteran's full medical history, including a post-service injury to the Veteran's back in 1975.  On remand, a VA medical opinion should be obtained to address the etiology of the Veteran's lumbar spine and bilateral knee disabilities.

Finally, an addendum medical opinion must be obtained regarding the etiology of the Veteran's hypertension.  A January 2010 VA examination addressed the Veteran's contention that his hypertension was caused by his service connected PTSD or diabetes mellitus, but failed to address whether these service connected conditions aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his lumbar spine condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's lumbar degenerative disc disease and lumbosacral sprain had onset in service or were caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, as well as the circumstances, conditions, and hardships of his service.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. The RO should also schedule the Veteran for a VA examination of his bilateral knee condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left and right knee condition had onset in service or were caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, as well as the circumstances, conditions, and hardships of his service.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. The RO should refer the Veteran's claims folder for a new VA medical opinion regarding the cause of his hypertension.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or were caused or permanently aggravated by the Veteran's active military service, to include whether it was (a) caused or (b) permanently aggravated by his service connected PTSD or diabetes mellitus.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Thereafter, if the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


